Citation Nr: 1526003	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  08-33 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased disability rating for a left ankle strain, in excess of 10 percent.

2.  Entitlement to an initial compensable disability rating for hypertension.

3.  Entitlement to a compensable disability rating for a costochondritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 2001 to July 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2006, September 2007, and August 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In the April 2006 rating decision, the RO assigned a 10 percent disability rating for a left ankle strain, effective June 15, 2005, the date of the Veteran's claim for an increased disability rating.  In the September 2007 rating decision, the RO continued the noncompensable disability rating for costochondritis.  In the August 2012 rating decision, the RO assigned a noncompensable disability rating for hypertension, effective January 19, 2011, the date of the Veteran's claim for service connection.

In June 2005, the Veteran filed an increased disability claim for temporomandibular joint arthralgia (TMJ), in excess of 10 percent and an increased disability claim for migraine headaches, in excess of 10 percent.  In the April 2006 rating decision, the RO continued the 10 percent disability rating for TMJ and continued the 10 percent disability rating for migraine headaches.  The Veteran filed a notice of disagreement with the April 2006 rating decision in January 2007 and a statement of the case (SOC) was issued in September 2008.  Then, in October 2008, the Veteran perfected an appeal as to the RO's determination.  During the July 2014 decision review officer (DRO) hearing, the Veteran expressly limited her appeal to entitlement to a disability rating of 20 percent for TMJ, effective March 18, 2014, and entitlement to a disability rating of 50 percent for migraine headaches, effective March 18, 2014.  See Hamilton v. Brown, 4 Vet. App. 528, 544 (1993) (en banc), aff'd 39 F.3d 1574 (Fed. Cir. 1994) (holding a Veteran may limit an appeal as he wishes and, such limitation serves to limit, if not remove, the Board's authority to adjudicate the claim); AB v. Brown, 6 Vet. App. 35, 38 (1993).  In an August 2014 rating decision, the RO assigned a 20 percent disability for TMJ, effective March 18, 2014, and assigned a 50 percent disability rating for migraine headaches, effective March 18, 2014.  Therefore, the August 2014 rating decision constitutes a full grant of benefits sought for those claims; and, those claims are not before the Board.

In March 2015, the Veteran presented sworn testimony during a personal hearing hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file. 

In April 2015, the Veteran submitted additional evidence directly to the Board; she also submitted a written waiver of local consideration of the evidence at that time.  This waiver is contained in the VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2014).


FINDINGS OF FACT

1.  In a January 2015 statement, prior to the promulgation of a decision in the appeal, the Veteran informed the Board that she was withdrawing from appellate consideration for her claims of increased disability rating for a left ankle strain, in excess of 10 percent and entitlement to an initial compensable disability rating for hypertension.

2.  Costochondritis is manifested by chest pain and complaints of shortness of breath and fatigue productive of no more than slight Muscle XX injury.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeals by the Veteran as to the claims of entitlement to an increased disability rating for a left ankle strain, in excess of 10 percent, and entitlement to an initial compensable disability rating for hypertension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  The criteria for a compensable disability rating for a costochondritis are not met.  38 U.S.C.A.§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.655, 4.3, 4.7, 4.73, Diagnostic Code 5320 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn

As to the left ankle, in June 2005 the RO received the Veteran's claim for an entitlement to an initial compensable disability rating for a left ankle strain.  In the April 2006 rating decision, the RO assigned a 10 percent disability rating for a left ankle strain, effective June 15, 2005.  In January 2007, the Veteran filed a NOD to the April 2006 rating decision and a SOC was issued in September 2008.  Then, in October 2008, she perfected an appeal as to the RO's determination.  A supplemental SOC (SSOC) was issued in August 2014.  

As to the hypertension claim, in January 2011 the RO received the Veteran's claim for entitlement to service connection for hypertension.  In the August 2012 rating decision, the RO assigned a noncompensable disability rating for hypertension, effective January 19, 2011.  In January 2013, the Veteran filed a NOD as to the August 2012 rating decision and a SOC was issued in March 2014.  Then, in April 2014, she perfected an appeal as to the RO's determination.  A SSOC was issued in August 2014.

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. § 20.202.  Withdrawal may be made by the veteran or by his authorized representative.  38 C.F.R. § 20.204.  Here, in a January 2015 statement, the Veteran expressed her intent to withdraw from appellate consideration for her claims of an increased disability rating for a left ankle strain, in excess of 10 percent, and entitlement to a compensable initial disability rating for hypertension.  Thus, there remains no allegation of error of fact or law for appellate consideration as to these issues.  Accordingly, the Board does not have jurisdiction to review the claims, and they must be dismissed.  

II.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With respect to the increased rating claim on appeal, the Veteran filed her claim seeking an increased rating in January 2007.  Letters dated in April 2004, May 2007, and June 2008 satisfied the duty to notify provisions concerning this increased rating claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The Veteran was informed of the types of evidence that could substantiate her increased rating claim, such as medical records or lay statements regarding personal observations.  She was asked to provide information as to where she had been treated for her service-connected disability and was informed that VA was responsible for obtaining any federal records, VA records, and any medical examinations, if necessary.  

Additionally, the June 2008 letter provided the Veteran with the Diagnostic Codes used to rate her service-connected disability.  She was also notified of her opportunity to provide medical and lay evidence relevant to establishing entitlement to increased compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (which also stipulates that the notice required by section 5103(a) need not be specific to the particular veteran's circumstances; that is, VA need not notify a veteran of the specific diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular veteran's daily life).  The Board notes that any timing defect is cured by the RO's subsequent readjudication of the Veteran's claim in the March 2011 SOC and August 2014 SSOC.  Accordingly, the Board finds that the procedural requirements of the law pertaining to VA's duty to notify the Veteran have been satisfied.  

In Bryant v. Shinseki, 23 Vet App 488 (2010), Court held that 38 C.F.R. § 3.103 requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issue and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge outlined the issue on appeal and suggested that any evidence tending to show the current severity of a service-connected disability would be helpful in establishing the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103; they have not identified any prejudice in the conduct of the Board hearing.  

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), VA and private treatment records.  Also, the Veteran has been afforded a VA examination in April 2014.  The VA examiner thoroughly reviewed the Veteran's past medical history, documented her medical conditions, and rendered an opinion that is consistent with the remainder of the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  Therefore, the VA examination report is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Thus, given the standard of the regulation, the Board finds that VA did not have a duty to assist that was unmet.

III.  Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.97.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

For disabilities of the musculoskeletal system, the Board also considers whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Although pain may cause a functional loss, pain itself does not constitute functional loss.   Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

In January 2007, the Veteran filed her claim for a compensable disability rating for costochondritis.  The Veteran's costochondritis is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5320.  

The rating schedule does not include criteria for an evaluation of costochondritis; however, the schedule provides for analogous ratings under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 4.27.  In consideration of the nature of the disability at issue, musculoskeletal codes pertaining to the chest region can be applied to determine the applicable rating. Costochondritis is an "inflammation and associated tenderness of the cartilage (i.e., the costochondral joints) that attaches the front of the ribs to the breastbone."  Gale Encyclopedia of Medicine (4th ed. 2012).  In this case, costochondritis may be rated as a musculoskeletal disability under 38 C.F.R. § 4.71a, or alternatively as a muscle disability under 38 C.F.R. § 4.73.  As such, the most appropriate Diagnostic Code for the Veteran's costochondritis is 5320, for muscle group XX, spinal muscles of the thoracic region, because of the similar anatomical location and symptomatology. 38 C.F.R. § 4.73, Diagnostic Code 5320.

Under Diagnostic Code 5320, thoracic region, a noncompensable (zero percent) disability rating is assigned for 'slight' muscle disability, a 10 percent rating is assigned for 'moderate' disability, a 20 percent rating is assigned for a 'moderately severe', a 40 percent disability rating is assigned for a 'severe' disability.  38 C.F.R. § 4.73, Diagnostic Code 5320.

The factors to be considered in evaluating disabilities residual to healed wounds involving muscle groups are set forth in 38 C.F.R. §§ 4.55, 4.56.  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).  

A slight disability of muscles is defined as a simple wound of muscle without debridement or infection.  Service medical records will show a superficial wound with brief treatment and return to duty healing with good functional results and no cardinal signs or symptoms of muscle disability.  There will be minimal scaring and no evidence of facial defect, atrophy, or impaired tonus.  Also, no impairment of function or retained metallic fragments retained will be present.  38 C.F.R. 
§ 4.56(d)(1).

A moderate disability of muscles is defined as a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  Objective findings will include entrance and (if present) exit scars, some loss of deep fascia or muscle substance or impairment of muscle tone and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).

A moderately severe disability of muscles is defined as a through and through or deep penetrating wound by small high velocity missile or large low- velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intramuscular scarring.  Service department records should show hospitalization for a prolonged period for treatment of wound.  Objective findings will include entrance and (if present) exit scars indicating track of missile through one or more muscle groups along with indications on palpation of exit scars, some loss of deep fascia or muscle substance or impairment of muscle tone and loss of power or lowered threshold of fatigue when compared to the sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

Severe disability of the muscles is defined as a through and through or deep penetrating wound due to high-velocity missile, or large, or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, sloughing of soft parts, and intramuscular binding and scarring.  Objective findings will include ragged, depressed and adherent scars; loss of deep fascia or muscle substance or soft flabby muscles in the wound area; and severe impairment on tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side. 38 C.F.R. § 4.56(d)(4).  If present, the following are also signs of severe muscle disability: (a) x-ray evidence of minute multiple scattered foreign bodies; (b) adhesion of the scar; (c) diminished muscle excitability on electrodiagnostic tests; (d) visible or measurable atrophy; (e) adaptive contraction of an opposing group of muscles; (f) atrophy of muscle groups not in the track of the missile; or (g) induration or atrophy of an entire muscle following simple piercing by a projectile. 38 C.F.R. § 4.56(d)(4).  Finally, an open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal.  38 C.F.R. § 4.56(a).

Here, the evidence shows that during an April 2007 VA physical examination of the Veteran's chest, the examiner found normal antero-posterior diameter and no evidence of intercostal retractions or deformities. 

A February 2008 VA treatment record notes the Veteran's complaints of chest pain.  

An October 2008 VA otolaryngology report shows muscle soreness in the Veteran's chest wall.

In an April 2009 private emergency report, the Veteran reported chest pain with nausea, burning, sweating, shortness of breath, weakness, dizziness, and fatigue, which is relieved with rest.  The Veteran also reported that she has been experiencing these symptoms for four consecutive days.  Upon physical examination, the Veteran denied any tenderness to the chest.  The physician indicated that there was no evidence of a fractured rib or murmur.  The private physician characterized the Veteran's chest pain as acute. 

In an April 2009 VA treatment report, the Veteran reported chest pain in the right upper and lower extremities with shortness of breath.  She described the chest pain as burning, tinging, and stabbing, which is exacerbated by physical activity and weather changes. 

In an April 2009 VA treatment report, the physician indicated that the Veteran was suffering from new chest pain symptomatology.  Specifically, the VA examiner noted that the Veteran was suffering from bilaterally midsternal chest pain that is associated with body positioning.   The physician stated that the Veteran is "extremely" short of breath during periods of pain.  The physician indicated that the Veteran's symptomatology was not related to any cardiac issues.  The physician noted that the Veteran will experience "mechanical restriction of thoracic rib cage that [will be] exacerba[ted] with certain movements, especially with deep inhalation/exhalation."  The Veteran underwent injections to relieve chest pains.  The physician diagnosed right first rib syndrome and thoracic rib dysfunction.

In a May 2009 VA treatment record, the physician noted the Veteran's complaints of right first rib tightness.  

During a May 2011 VA examination, the VA examiner found no evidence of tenderness on palpation of the chest wall, or wheezing.  Chest x-rays were normal.

An April 2012 VA x-ray report shows no evidence of acute cardiopulmonary disease or abnormalities of the chest. 

In a February 2013 VA treatment record, the VA physician indicated that the Veteran's chest wall is tender to palpitation, around the 9th rib junction.   Furthermore, the VA physician noted a heart murmur, but stated that the Veteran's chest pain is not related to the murmur. 

During an April 2014 VA muscle injury examination, the Veteran reported chest wall pain.  She also reported pain on movement occurring twice a month, which diminishes over minutes.  Upon physical examination, the Veteran's muscle strength was normal and there was no evidence of muscle atrophy.  The VA examiner stated that the Veteran has no known pulmonary conditions, and occasional costochondritis pain is not significantly limiting respiration or chest wall expansion.  The VA examiner confirmed a diagnosis of costochondritis and characterized it as a non-penetrating muscle injury.  As to functional impact, the VA examiner indicated that her costochondritis does not impact her ability to work.  

In a March 2014 VA treatment record, the Veteran reported chest pain that radiates to her left arm. 

In a July 2014 statement, the Veteran reported that she is employed as contractor.  She stated that she was unable to work, for a few months, due to her headaches, chest pains, and numbness in her face.  

During the March 2015 Board hearing, the Veteran testified continuing symptomology of her costochondritis.  Namely, she described that she has chest pain extending to the middle of her chest, right arm, shower, and left quadrant.  During periods of severe chest pain she has shortness of breath.  She has muscle spasms.  Her chest pains are brought on by certain body positioning and can be relieved by applying pressure or lying down.  She has chests pain occurring daily, lasting twenty minutes in duration.  She testified that over the past four years she has been seeking physical therapy with mobilization.  

Applying the rating criteria to the evidence above, the symptoms associated with the Veteran's costochondritis more closely approximate a noncompensable rating (productive of a slight muscle injury).  The Veteran's symptoms have been manifested by chest pain.  During this appeal period, there was no evidence of functional impairment, loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power.  Such symptomatology reflects a "slight" injury to the thoracic muscles.  For the next higher rating, a compensable disability rating requires evidence of a moderate muscle injury.  As these symptoms are not present a higher rating is not warranted.  38 C.F.R. § 4.7.  

It is noted that the Veteran has complained of chest pain with tenderness, shortness of breath, pain intensified by body positioning, and fatigue.  However, on objective testing, there has been no showing of muscle atrophy, decreased strength, or other indicia of limitation of function.  The Board does not find that the criteria for an increased rating are met or nearly approximated.  38 C.F.R. § 4.7.  

The Board has also considered other potentially applicable diagnostic codes; to include Diagnostic Code 5297, which provides ratings for removal of the ribs.  38 C.F.R. § 4.71a.  As there is no lay or medical evidence of removal of the ribs associated with the service-connected costochondritis, the Board finds that Diagnostic Code 5297 does not apply.  

The Board has also noted that the Veteran has complained of shortness of breath; however, multiple examinations have shown that the Veteran's costochondritis does not result in any respiratory problems.  See, e.g., VA treatment records dated May 2011 and February 2013.  Additionally, physical examinations have not revealed any chest deformity and no impairment of the function in the chest have been identified.  The Veteran's complaints of chest pain with shortness of breath are contemplated by the assigned 0 percent rating, herein, when evaluated as a muscle injury.  See 38 C.F.R. § 4.73 (Diagnostic Code 5320).


III.  Additional Considerations

Consideration has been given regarding whether the schedular ratings are inadequate for costochondritis requiring that the RO refer a claim to the Chief Benefits Director or the Director of the Compensation Service for consideration of extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2014).

First, a determination must be made as to whether the schedular criteria reasonably describe the severity and symptoms of the claimant's disability.  If the schedular rating criteria reasonably describe the severity and symptoms of the claimant's disability, referral for extraschedular consideration is not required and the analysis stops.  Second, if the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other "related factors," such as marked interference with employment and frequent periods of hospitalization.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds that the first Thun element is not satisfied here for costochondritis.

The service-connected costochondritis are manifested by pain; shortness of breath, and fatigue.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected costochondritis, but the medical evidence reflects that those manifestations are not present in this case.  In short, there is nothing exceptional or unusual about the radiculopathy of the lower extremities because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

Accordingly, referral for extraschedular consideration is not required and the analysis stops under Thun.  The Board also does not find that the evidence reflects that there is an exceptional circumstance in the Veteran's case even when the disabilities are considered in the aggregate.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

In addition, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has contended that the costochondritis has interfered with her employment, causing her the inability to work for a few months due to chest pain, however, there is no suggestion that she is unable to work due to costochondritis alone.  See Veteran's statement dated July 2014.  Notably, she has stated that she is employed as a contactor and the April 2014 VA examiner stated that her costochondritis has not impaired her ability to work.  


ORDER

The appeal concerning entitlement to an increased disability rating for a left ankle strain, in excess of 10 percent is dismissed.

The appeal concerning entitlement to an initial compensable disability rating for hypertension is dismissed.

Entitlement to a compensable disability rating for a costochondritis is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


